United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                       F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                         July 16, 2004
                                  FOR THE FIFTH CIRCUIT                             Charles R. Fulbruge III
                                                                                            Clerk


                                         No. 04-30280



       ROCK TUFARO,

                                                             Plaintiff-Appellant,

                                              versus

       BOARD OF COMMISSIONERS OF THE ORLEANS
       LEVEE DISTRICT; THADDEUS PETIT, Officer,
       CRAIG ROBINSON, Officer,

                                                             Defendants.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 02-CV-435-I)
           _______________________________________________________


Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed and the court’s denial of leave to amend is

approved for reasons given by that court in its Order and Reasons of October 3, 2003.

       AFFIRMED.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.